Citation Nr: 0123870	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the veteran's 
application to reopen a claim of service connection claim for 
a back disability.  (Service connection was previously denied 
in November 1977.)

The Board notes that the veteran had been scheduled for a 
hearing before the Board on September 24, 2001.  However, on 
September 17, 2001, the veteran withdrew his request for a 
hearing, as provided for in 38 C.F.R. § 20.702 (2001). 


FINDINGS OF FACT

1.  By a November 1977 rating decision, service connection 
for a back disability was denied by the RO.  The veteran did 
not appeal.

2.  Evidence received since the November 1977 denial, which 
was not previously before the RO, bears directly and 
substantially upon the veteran's claim of service connection, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's November 1977 denial of service connection for a 
back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a November 1977 rating decision, the 
RO denied a claim of service connection for a back disability.  
A November 7, 1977, VA Form 21-6798 shows that the veteran was 
advised of the RO's decision.  He did not appeal.  Because the 
veteran did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  Evidence available to the RO in 
1977 showed that, while being followed for abdominal and 
right upper quadrant pains during service, the veteran also 
complained of back pain.  In January 1971, it was 
specifically noted that he had fallen down some steps about 2 
months earlier.  There was tenderness to palpation around the 
L3 area.  However, x-ray studies of the dorsal and 
lumbosacral spine were normal.  It was noted that the cause 
of the veteran's pain remained unknown.  When examined by the 
service department prior to separation from service, the 
veteran reported having had no back trouble.  An October 1971 
examination report shows that his spine was considered 
normal.  When examined by VA in December 1972, the veteran 
complained of aching in his low back, but no organic disease 
of the spine was found.  On VA examination in September 1977, 
the veteran gave a history of having undergone disc surgery 
in July 1975.  The diagnosis was post-operative residuals of 
disc surgery.

Evidence received after the November 1977 denial includes 
private treatment records showing that he was seen in April 
1975 by W. E. Stansbury, M.D., who reported that the veteran 
had complained of pain in the right posterior thigh and leg 
for 2 months.  Dr. Stansbury diagnosed possible disc 
syndrome.  A June 1976 report indicates that the veteran 
reported having had low back pain since February 1975.  
Reports dated since 1989 refer to various problems with the 
veteran's low back.  It was noted that he injured himself in 
a fall in 1988.  Assessments were made that included a pars 
fracture at L5 and associated degenerative changes, spinal 
stenosis, chronic low back pain, and post-operative changes.  
The veteran testified in June 2000 about the injury he 
sustained in service and the problems he had had since his 
period of military service.  

The Board finds that the newly received evidence tends to 
support the veteran's claim in a manner that was not shown in 
November 1977.  More definite diagnoses relative to the back 
were provided based on more specific studies, such as 
magnetic resonance imaging and computerized tomography scans.  
Additionally, the veteran provided details regarding an in-
service injury about which little was known in November 1977.  
These additional facts are not cumulative and shed greater 
light on what happened to the veteran during service and 
since.  Consequently, the Board finds that the evidence 
received since November 1977 denial is so significant that it 
must be considered to fairly decide the underlying claim of 
service connection.  The claim of service connection is 
reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) was enacted during the pendency 
of the veteran's appeal.  Although it might be argued that 
the claim to reopen should be first remanded so that the RO 
may address this issue in light of the new law, the Board 
points out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, this jurisdictional question must be addressed.  
Given the grant of the application to reopen, as explained 
above, the Board finds that the veteran is not prejudiced by 
the Board's action.


ORDER

The veteran's claim of entitlement to service connection for 
a back disability is reopened; to this extent the veteran's 
appeal is granted.


REMAND

Since the enactment of the Veterans Claims Assistance Act of 
2000, VA has implemented regulations consistent with the new 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, as well as to afford a claimant an 
opportunity for a VA examination under certain circumstances.  
This change is, for the most part, applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001).  

Having decided that the veteran's claim ought to be reopened, 
the Board finds that further development by the RO is 
required before appellate review may be completed.  
Specifically, it does not appear that VA has undertaken the 
obligation to assist the veteran in obtaining medical nexus 
evidence that might help him substantiate his claim that 
current back disability is traceable to an injury during 
service.  In order to fulfill this duty, a remand is 
required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to his 
service connection claim.  The RO should, 
with the veteran's assistance, search for 
records prepared by Dr. Stansbury and 
those prepared contemporaneously with the 
veteran's complaints of pain following 
military service, especially since about 
February 1975 and at the time of any 
surgery performed in 1975.  

2.  The veteran should be scheduled for a 
VA orthopedic examination of the back.  
The examiner should review the claims 
file, examine the veteran, and undertake 
any and all clinical tests or studies 
deemed necessary to assess the nature of 
all current back problems and their 
etiology.  The examiner should provide a 
diagnosis or diagnoses, and for each 
diagnosis offer an opinion as to the 
medical probabilities that each is 
attributable to the veteran's period of 
military service, including any injury 
during service such as that described by 
the veteran.  The opinions should be 
explained in the context of the entire 
record, especially the veteran's service 
medical records.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran should be given an opportunity to respond to the 
supplemental statement of the case.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



